     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 1 of 34




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                §
    Plaintiffs,                        §
                                       §
v.                                     §
                                       §
                                                 Case No. 4:19-cv-00226
HARRIS COUNTY, TEXAS, et al.,          §
    Defendants,                        §
                                       §
STATE OF TEXAS, et al.,                §
    Intervenor-Defendants.             §



     STATE INTERVENORS’ RESPONSE TO PLAINTIFFS’ MOTION FOR
        TEMPORARY RESTRAINING ORDER AND PRELIMINARY
          INJUNCTION REGARDING EXECUTIVE ORDER GA 13
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 2 of 34




                                          INTRODUCTION

        Plaintiffs’ demand for emergency relief moves far beyond their complaint in

this matter and therefore, unsurprisingly, beyond their standing to obtain such relief,

because the individual Plaintiffs have not suffered any injury from Executive Order

GA 13 (“GA 13”).1 Plaintiffs are also asking this Court to interpret a state statute

that has not been determined by any Texas state court. And their fundamental

premise, that there is some constitutional right to a personal bond is simply wrong

as a matter of law.

        Over a year ago, Plaintiffs filed this action to challenge Harris County’s bail

processes. Governor Abbott’s recently-issued GA 13 is unrelated. Plaintiffs do not

have roving authority over all aspects of the Harris County bail system and all

changes in Texas bail law. And Plaintiffs have no standing to seek forward-looking

relief to remedy a hypothetical future injury. O’Shea v. Littleton, 414 U.S. 488 (1974).

Plaintiffs simply cannot enjoin an emergency order that they were never subject to in

the first place.

        What’s more, sovereign immunity bars this Court from awarding relief against

the State Intervenors. And binding Supreme Court precedent obligates this Court to

abstain here because state courts have not yet had the opportunity to interpret GA 13

or to determine the scope of its application.




        1As explained in the State Intervenors’ response to the first emergency motion, Plaintiffs have
made no effort in well over a year to certify a class. As a result, any analysis of the underlying claims
must be limited to the named-Plaintiffs.


                                                   1
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 3 of 34




       Finally, Plaintiffs will not succeed on the merits. There is simply no

fundamental right to a personal bond. The State created that interest and may

suspend it—or even take it away altogether. And the Governor’s police powers—

which are at a zenith during a public health crisis and include the ability to control

the movement         of citizens and suspend statutes—easily defeat                     Plaintiffs’

constitutional claims.2

       For all these reasons, this Court should deny Plaintiffs’ Motion for Temporary

Restraining Order and Preliminary Injunction Regarding Executive Order GA 13.

                                         BACKGROUND

I. Governor Abbott issues GA 13.

       As the Chief Executive Officer of the State of Texas, Governor Abbott is

charged with “meeting the dangers to the state and people presented by disasters.”

TEX. CONST. ART. IV, § 1; TEX. GOV. CODE § 418.011. To meet this weighty task, the

Legislature provided sitting governors with extremely broad powers. See TEX. GOV.

CODE. § 418.001, et seq. These powers include the ability to suspend statutes; issue

executive orders carrying the force and effect of law; control ingress, egress,

movement of persons, and occupancy of premises; and even to take public and private

property. Id. at §§ 418.012; 418.016–418.018.

       On March 29, 2020, Governor Abbott used his lawfully-vested authority and

issued GA 13. Ex. 1. This emergency order’s purpose was to protect the public and

maintain the rule of law during the unprecedented threat posed by COVID-19. Id.


       2The State Intervenors’ response (ECF No. 54) to Plaintiffs’ last motion for emergency relief
(ECF No. 32) applies with equal force to the instant motion.


                                                 2
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 4 of 34




This order prevents magistrates from releasing, on solely their own recognizance,

large numbers of arrestees charged with violent crimes or who had a prior conviction

for such offenses. Id. Specifically, GA 13 suspends Texas Code of Criminal Procedure

Art. 17.03’s personal bond provisions, and all other related statutes, in order to:

       preclude the release on personal bond of any person previously convicted
       of a crime that involves physical violence or the threat of physical
       violence, or of any person currently arrested for such a crime that is
       supported by probable cause.

Id. GA 13’s effect is that personal bonds are temporarily unavailable for violent

arrestees unless, after an individualized assessment, a judge determines that release

is justified for a health or medical reason. Id. GA 13 does not preclude judges from

conducting individualized assessments of arrestees using the specific factors provided

in article 17.15 of the Texas Code of Criminal Procedure. See generally id.

       Governor Abbott issued GA 13 to respond to a real and meaningful COVID-19-

related threat to Texans. See id. Many advocates appear to believe that no arrested

defendants—even the most potentially dangerous persons charged with violent

felonies—should be placed in jail during the COVID-19 crisis. As a result of the

concerns regarding COVID-19 spreading in jails, the personal bond process was being

misused to release potentially dangerous individuals back into the public. In some

instances, this has continued to occur even after the issuance of GA 13.

       A stark example is Arrestee A3 whom was arrested for Assault Family Violence

Strangulation. See Ex. 2. The State alleged that Arrestee A assaulted his victim on



       3Where possible pseudonyms will be used for pretrial arrestees that are not already publicly
known or parties to this action. State Intervenors have attempted to redact non-essential information


                                                 3
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 5 of 34




March 26, which caused her to flee their residence. Id. When the victim returned on

March 28, he started a verbal altercation with her and damaged some home

valuables. Id. He then became more aggressive and pushed her. The victim tried to

leave, and Arrestee A grabbed her by the neck. Id. When the victim told him to let

her go, Arrestee A placed her in a choke hold and she began to gasp for air, losing her

breath. Id. This assault was observed by a witness on FaceTime. Id. Arrestee A was

released on personal bond over the prosecutor’s objection. Ex. 3.

       Another example is Arrestee B. Officers observed Arrestee B sitting in the

middle of the street. Ex. 4. They determined that Arrestee B was under the influence

of PCP and attempted to arrest him for impeding the use of a roadway. Id. He resisted

attempts to lift him from the street and place him in handcuffs. Id. When police

officers attempted to place him in handcuffs, he turned his head and spit into an

officer’s face. Id. Despite having many prior convictions, including aggravated sexual

assault of a child and assault of a family member, Arrestee B was also released on a

personal bond over the State’s objection. Ex. 5; Ex. 6; Ex. 7.

       Violent felons caught with firearms have also been receiving personal bonds

without any stated health or medical reason. On December 2, 2019, Humble Police

Department officers were following Arrestee C’s car when he stopped, turned on his

emergency flashers, and exited the vehicle to talk to the officers. Ex. 8. The officers

determined that Arrestee C was intoxicated and detained him for driving while

intoxicated. Id. During an inventory of the car, they found a loaded pistol in a console


from exhibits that could lead to identification. Unredacted versions will be made available upon
request from the Court or the other parties.


                                               4
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 6 of 34




compartment on the driver’s side floorboard. Id. Arrestee C has numerous prior

convictions, including making a terroristic threat and two assaults of a family

member. Ex. 9. Despite the seriousness of his criminal history and his current charges

(Felon in Possession of a Weapon and felony Driving While Intoxicated), Arrestee C

was also granted a personal bond—again without input from the prosecutor. Ex. 10.

       Judges are considered “highly visible symbols of government under the rule of

law.” Johnson v. Johnson, 948 S.W.2d 835, 840 (Tex. App.—San Antonio1997) (citing

Tex. Code Jud. Conduct, Preamble (1993)). The possible abuse of personal bonds to

release potentially violent felons, especially without any individualized inquiry, could

have dangerous ramifications in the months ahead as the State struggles with the

unprecedented danger posed by COVID-19. Governor Abbott, using his lawfully-

vested authority, issued GA 13 to respond to this real and meaningful threat to the

public.

II. Plaintiffs were never subject to GA 13 and each received all the process
    required by ODonnell.

       During the April 3, 2020 telephone conference, Plaintiffs’ counsel were unable

to provide basic information about the Plaintiffs, including whether they were still in

custody, the nature of their crimes, and whether they were ever subject to GA 13. To

clarify the matter, the State Intervenors provide the following information about the

Plaintiffs.




                                           5
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 7 of 34




       A.       Plaintiff Joseph Ortuno

       Plaintiff Ortuno is currently charged with aggravated assault with a deadly

weapon and selling ecstasy, which is categorized as a Penalty Group 2 controlled

substance. TEX. PENAL CODE § 481.103(a)(1). He has been out of jail for over a year.

       On November 25, 2018, a complaining witness was doing a drug deal with

Ortuno when they decided to discontinue the deal. Ex. 11. Ortuno (later identified by

a photograph) shot at the complainant’s departing car, damaging the complainant’s

front and rear windshields. Id. Minutes later, Ortuno and others drove by the

complainant’s home and shot at the house several times before speeding off. Id.

       On January 17, 2019, Houston Police spotted Ortuno and two other men

sprinting to a car in an area known for narcotics and gang activity. Id. The car sped

away and entered the freeway without signaling. Id. During the high-speed pursuit

that followed, two guns were thrown out of the car which were later recovered. Id.

After police apprehended Ortuno, they found Xanax, ecstasy, and marijuana in his

backpack, individually wrapped in bags for easy distribution. Id.

       For his aggravated assault and drug dealing, Ortuno was charged by felony

complaint. Ex. 12. His original recommended bail amount was $888,888. Ex. 13. After

an individualized assessment, the hearing officer deviated from the bail schedule and

set Ortuno’s bail at $30,000. Id. The bail order includes a written reason for not

allowing a personal bond. Id. And the order shows that Ortuno was represented by

counsel, completed a financial affidavit, and had that affidavit considered in lowering

his bail. Id.




                                          6
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 8 of 34




      On April 4, 2019, Ortuno made his $30,000 bail and has been free since. Ex 14.

GA 13—issued nearly a year after Ortuno made bail—never prevented Ortuno from

obtaining pretrial release.

      B.     Plaintiff Dwight Russell

      Plaintiff Russell was charged with felony DWI; went through a bail process

compliant with ODonnell; and has already pleaded guilty and been released.

      On January 19, 2019, Department of Public Safety officers conducted a traffic

stop on Russell. Ex. 15. There was an open beer in the car. Id. Russell failed field

sobriety tests. Id. Russell was charged by felony complaint on January 19, 2019 for a

third or subsequent DWI offense. Ex. 16.

       After a hearing, his bond was set at $25,000. Ex. 17. His bond order shows

that he had an individualized assessment, he was represented by counsel, his

financial affidavit was considered, and the hearing officer noted the reason why a

personal bond was denied. Id.

      Russell entered an agreed plea of guilty to misdemeanor DWI and was

sentenced to a one-year confinement in the Harris County Jail. Ex. 18. Russell was

released from jail approximately ten months before GA 13 was issued.

      C.     Plaintiff Johnnie Pierson

      Plaintiff Pierson appears to be currently in jail. But this is only because he

keeps getting arrested while out on bond and because his probation is in the process

of being revoked.

      Pierson has been arrested numerous times since January 18, 2019 for selling

crack cocaine. Ex. 19. In each instance he received all the process required under


                                           7
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 9 of 34




ODonnell. Ex. 20. And twice Pierson was able to post a surety bond and secure his

release. Ex. 21.

      On November 21, 2019, he was placed on four years deferred adjudication

probation. Ex. 22. However, on March 5, 2020, a motion revoking Pierson’s probation

was filed. Id. On March 9, 2020, bond was set on his case at $25,000. Ex. 23.

      GA 13 is not preventing Pierson from obtaining unsecured pretrial release.

Instead, Pierson remains in jail because he has repeatedly violated the conditions of

his bond and probation. And based on his charges and criminal history GA 13 is

inapplicable.

                                      ARGUMENT

I.   The Court lacks jurisdiction over this motion because it does not relate
     to the underlying complaint.

      Plaintiffs’ instant motion for emergency relief fails at the outset. A request for

preliminary injunctive relief must grow out of the underlying complaint that created

the action. Federal courts have jurisdiction to hear “Cases” (or “Controversies”), U.S.

Const. art. III, § 2, cl. 1, and a party commences a case “by filing a complaint,” Fed.

R. Civ. P. 3. If a party in an existing case seeks relief unrelated to the complaint, then

it effectively asks the court to entertain a case that has not commenced. Because

Plaintiffs’ “motion raises issues different from those presented in the complaint, the

court has no jurisdiction over the motion.” Adair v. England, 193 F. Supp. 2d 196,

200 (D.D.C. 2002).

      The Supreme Court applied this rule in De Beers Consolidated Mines v. United

States, 325 U.S. 212 (1945). There the United States sued various companies and



                                            8
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 10 of 34




individuals for alleged violations of federal antitrust laws and sought to enjoin them

from engaging in anticompetitive activity in the future. Id. at 215, 219. At the same

time, the United States also filed a motion for a preliminary injunction asking the

district court to enjoin the defendants from transferring any property outside of the

United States. Id. That would ensure defendants had assets available to satisfy any

judgment the court might later issue on the merits. Id. The Supreme Court held the

United States had no power to seek—and the district court had no power to award—

the preliminary injunction because “[i]t is not an injunction in the cause, and it deals

with a matter lying wholly outside the issues in the suit.” Id. at 220 (emphasis added).

DeBeers is not limited to the antitrust context. “This suit, as we have said, is not to

be distinguished from any other suit in equity.” Id. at 222 (emphasis added). Federal

courts across the Country consistently apply this rule in cases that (like this one)

involve underlying claims brought under 42 U.S.C. § 1983.4

       One simple question demonstrates why this motion fails: If Plaintiffs won the

underlying suit based on the pleadings in their complaint, would they necessarily

have won the relief they seek in this motion? Pac. Radiation Oncology, LLC, 810 F.3d

631, 636-37 (9th Cir. 2015). The answer is no. In their complaint, Plaintiffs sought a

declaration and an injunction against Harris County and its Sheriff based on



       4  See, e.g., Colvin v. Caruso, 605 F.3d 282, 299-300 (6th Cir. 2010); Little v. Jones, 607 F.3d
1245, 1251 (10th Cir. 2010); Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per curiam). They
apply the same rule in other contexts as well. See, e.g., Pac. Radiation Oncology, LLC v. Queen’s Med.
Ctr., 810 F.3d 631, 635-36 (9th Cir. 2015); Omega World Travel, Inc. v. Trans World Airlines, 111 F.3d
14, 16 & n.2 (4th Cir. 1997); Kaimowitz v. Orlando, 122 F.3d 41, 43 (11th Cir. 1997) (per curiam);
Stewart v. INS, 762 F.2d 193, 198-99 (2d Cir. 1985); Imagine Medispa, LLC v. Transformations, Inc.,
999 F. Supp. 2d 862, 868 (S.D. W.Va. 2014); Pinson v. U.S. Dep’t of Justice, 74 F. Supp. 3d 283, 290
(D.D.C. 2014).


                                                  9
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 11 of 34




allegedly defective bail procedures. ECF No. 1 at 42. That complaint nowhere

requested an injunction against the enforcement of the Governor’s executive order.

Nor could it have, as GA 13 did not yet exist. Plaintiffs first requested this distinct

relief in the instant motion more than one year after filing their underlying

complaint. ECF No. 53 at 9; Colvin, 605 F.3d at 287 (motion filed two months after

complaint was unrelated). So even if Plaintiffs succeed in obtaining a declaration that

the County defendants are violating the Constitution and an injunction enjoining

them from doing so, those remedies would say nothing about GA 13. Whether GA 13

is constitutional is “unrelated to any supposed violation of” the Constitution by Harris

County. DeBeers, 325 U.S. at 222.

      It does not matter that the complaint and this motion, in a broad sense, involve

the same general issue of bail. Colvin v. Caruso is a good example. Colvin, an inmate,

sued prison officials for interruptions, mistakes, and other deficiencies in the

administration of the prison’s kosher food program. 605 F.3d at 287-88. After Colvin

filed his complaint, prison officials removed him from the kosher food program, and

Colvin sought a preliminary injunction ordering officials to reinstate him. Id. at 299.

Both pleadings sought relief related to the prison’s kosher food program. But the

Sixth Circuit nevertheless concluded Colvin’s motion “was improper because he did

not bring his wrongful-removal claim in his original complaint.” Id. at 300.

      Finally, granting the preliminary injunction here in no way “enable[s] or

aid[s]” this Court in giving the relief Plaintiffs ultimately request in the underlying

complaint. United States ex rel. Rahman v. Oncology Assoc., 198 F.3d 489, 498 (4th




                                          10
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 12 of 34




Cir. 1999). In fact, it would do the opposite. Suppose the Court declines to enjoin

GA 13. In that scenario, some violent felony arrestees would continue being held until

this Court renders judgment on the merits. If the Court ordered their release at final

judgment, they could be released at that time. But suppose Court enjoins GA 13 until

it is able to render a judgment. Those violent felony arrestees may be released before

this Court is ever able to reach a decision. Oddly, Plaintiffs’ request inhibits this

Court’s ability to render an ultimate judgment in the underlying action.

      The mere fact that Plaintiffs filed a federal lawsuit does not entitle them to

enjoin an Executive Order they were never subjected to. Plaintiffs may respond that

this Court’s equitable powers are expansive enough to evade these legal niceties, but

the Supreme Court has rejected attempts to circumvent the limits of equity

jurisdiction in the name of whatever is most “practical or efficient.” Grupo Mexicano

de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 321 (1999). “This

expansive view of equity must be rejected.” Id.

II. Even if this motion relates to the original Complaint, this court lacks
    jurisdiction over the entire action.

      Regardless of the above, Plaintiffs’ motion must fail because, as the State

Intervenors previously argued, this Court lacks subject-matter jurisdiction over the

case. The Court should therefore dismiss the suit. Fed. R. Civ. P. 12(b)(1).

      This Court lacks jurisdiction for two independent reasons. First, insofar as

Plaintiffs seek relief from their past bail hearings through a federal court order

changing their existing bail determinations, the Rooker-Feldman doctrine bars suit.

Lower federal courts are powerless to revisit (or order state courts to revisit)



                                          11
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 13 of 34




individual state-court decisions setting bail. Second, while Rooker-Feldman does not

prevent a litigant from challenging a state policy or practice as opposed to a particular

state-court decision, Plaintiffs’ challenge to Harris County’s bail practices is based on

a future injury that is pure “speculation and conjecture.” O’Shea, 414 U.S. at 497.

Plaintiffs therefore lack an Article III injury in fact. In a putative class action like

this one, “federal courts lack jurisdiction if no named Plaintiff has standing.” Frank

v. Gaos, 139 S. Ct. 1041, 1046 (2019).

      The State Intervenors’ arguments on these points, see ECF No. 54 at 19–28,

continue to apply here because the original complaint is the benchmark against which

this Court assesses subject-matter jurisdiction. See Grupo Dataflux v. Atlas Global

Grp., L.P., 541 U.S. 567, 574 (2004). And this Court “has a duty of making further

inquiry as to its own jurisdiction.” In re Gee, 941 F.3d 153, 159 (5th Cir. 2019) (per

curiam). The Fifth Circuit recently found that a failure to observe that duty presented

extraordinary circumstances justifying a writ of mandamus ordering the district

court to address “obvious” jurisdictional defects. Id. at 160, 170.

      The defects are obvious here too. State courts have already made bail

determinations for Plaintiffs, remanded them to custody, and released them. ECF No.

1 at 11-13; see TEX. CODE CRIM. PROC. ARTS. 16.20(6), 17.25, 17.27. Insofar as Plaintiffs

ask this Court to order the state courts to revisit those determinations, they ask this

“Court to overturn the injurious state-court judgment” rendered as to them. Skinner

v. Switzer, 562 U.S. 521, 531 (2011). In other words, this Court “is in essence being

called upon to review the state court decision[s]” setting Plaintiffs’ bail. D.C. Court of




                                           12
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 14 of 34




Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983). Put simply, the Court cannot

order the release of (or reassessment of bail for) a felony arrestee who has already

had bail set and been remanded to custody without violating the Rooker-Feldman

doctrine. See, e.g., Ingram v. Fish, No. 09-204, 2010 WL 3075747, at *4 (W.D. Pa. Aug.

5, 2010); Brown v. City of New York, 210 F. Supp. 2d 235, 240 (S.D.N.Y. 1999);

Mounkes v. Conklin, 922 F. Supp. 1501, 1508-10 (D. Kan. 1996).

      Even Plaintiffs seem to recognize this obvious Rooker-Feldman problem.

Presumably that is why they walked back from any backward-looking theory of relief

during the Court’s April 3 teleconference. For the very first time, Plaintiffs’ counsel

attempted to disclaim any interest in having Plaintiffs (or any putative class member

for that matter) released from custody or having their existing bail status

redetermined. Plaintiffs, he said, seek only constitutionally adequate bail hearings

going forward. Yet, the April 3 telephonic hearing focused on release or reassessment

for individuals who have already been subjected to the challenged procedures: How

many felony arrestees have already been released? How many will be released in the

short term? Who is eligible for release under GA 13?

      Plaintiffs admittedly seek injunctive relief to redress a future injury. That

injury, however, is not “certainly impending.” Ctr. for Biol. Diversity v. U.S. Envt’l

Prot. Servs., 937 F.3d 533, 537 (5th Cir. 2019). Because, each Plaintiff had already

been subjected to the Harris County bail procedures they challenge here when they

filed their complaint, and because any backward-looking relief ordering a state court

reassess an existing bail decision is out of bounds, Plaintiffs could be injured by the




                                          13
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 15 of 34




County’s bail procedures only the next time they are arrested. In other words,

Plaintiffs’ future injury depends on this Court speculating that at some future time

(1) they will commit criminal acts (2) in Harris County (3) be arrested (4) have secured

bail set (5) pursuant to an unlawful policy (6) at amounts they cannot pay (7) because

they remain too poor to pay a bondsman. The Supreme Court rejected that theory of

injury in O’Shea, 414 U.S. at 496-98.

       At the April 3 teleconference, Plaintiffs’ counsel revealed that he was unsure

about the named Plaintiffs’ current custodial status.5 But to be clear, whether the

named Plaintiffs are currently in custody is irrelevant to the standing inquiry. At the

time Plaintiffs filed their complaint, any challenge to Harris County’s procedures was

already premised on a future injury. That is why this Court’s suggestion that the

capable-of-repetition-yet-evading-review exception to mootness could save Plaintiffs’

case is wrong. The Court seems to suggest that Plaintiffs’ subsequent release did not

strip the district court of jurisdiction because they were in custody when their original

complaint was filed. The crucial point for standing purposes, however, is that

Plaintiffs had already been subjected to the bail procedures they challenge at the time

they filed this lawsuit. They were never subject to GA 13.

       The Fifth Circuit made a similar point several months ago in Stringer v.

Whitley, 942 F.3d 715 (5th Cir. 2019). The plaintiffs there sought injunctive and

declaratory relief requiring Texas to change its voter registration system. Based on

the existing system, plaintiffs were unable to vote in the 2014 elections. Id. at 719.


       5 Nor did he know the details of their current charges or prior convictions, threshold issues
that determine whether they are even covered by GA 13 at all.


                                                14
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 16 of 34




But they had successfully registered to vote by the time they filed suit. Id. The policy

they challenged therefore could affect them only in a future election if they moved

again and had to re-register. Id. at 721-22. Plaintiffs nevertheless argued “they have

standing because their claims are capable of repetition, yet evading review.” Id. at

724. The Fifth Circuit disagreed: Because the plaintiffs lacked standing at the time

their complaint was filed, the mootness exception “is not implicated.” Id. at 725.

      There is nothing novel about Stringer’s holding. The Supreme Court said the

same thing decades ago. Standing and mootness are two entirely different things.

Mootness permits an exception for injuries capable of repetition yet evading review.

Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975). But “[s]tanding admits of no similar

exception; if a plaintiff lacks standing at the time the action commences, the fact that

the dispute is capable of repetition yet evading review will not entitle the complainant

to a federal judicial forum.” Friends of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC),

Inc., 528 U.S. 167, 191 (2000). “That a suit may be a class action . . . adds nothing to

the question of standing.” Lewis v. Casey, 518 U.S. 343, 357 (1996).

      On the day they filed their complaint, all three named Plaintiffs had already

been through bail proceedings, had bail set by state courts, and been remanded to

custody. See ECF No. 1 at 11-13 (describing past bail proceedings for Plaintiffs

Russel, Pierson, and Ortuno); cf. supra II A-C (detailing that Plaintiffs received

process meeting the minimums of ODonnell). Because Harris County’s (allegedly)

unlawful bail policies could affect them only at some future time, Plaintiffs lacked




                                          15
       Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 17 of 34




Article III standing to seek injunctive relief reforming those procedures going forward

on day one.

III.     Sovereign immunity bars Plaintiffs’ requested relief.

         In their motion, Plaintiffs ask this Court to “enjoin[] Defendants from

enforcing” GA 13. ECF No. 53 at 1; see also id. at 9 (“Plaintiffs move this Court for a

temporary restraining order prohibiting enforcement of the Executive Order as

applied to Plaintiffs.”). But they are not entirely clear about whom they wish this

Court to enjoin.

         To the extent Plaintiffs seek to enjoin the State Intervenors from enforcing

GA 13 their efforts run headfirst into sovereign immunity. The State retains its

immunity from suit even after intervening because it immediately asserted that this

Court lacks jurisdiction. See, e.g., Calif. v. Deep Sea Research, Inc., 523 U.S. 491, 496-

97 (1998); Mo. v. Fiske, 290 U.S. 18, 24-25 (1933); cf. Okla.ex rel. Edmondson v. Pope,

516 F.3d 1214, 1215-16 (10th Cir. 2008) (citing 28 U.S.C. § 2403 and FED. R. CIV. P.

5.1). The Governor and the Attorney General are likewise immune from suit because

they appear in their capacities as state officials.6 Edelman v. Jordan, 415 U.S. 651,

663 (1974).


         Plaintiffs may argue that sovereign immunity has been waived because of the intervention.
         6

This argument misses that sovereign immunity consists of two distinct immunities: immunity from
suit and immunity from liability. See Meyers ex rel. Benzing v. Texas, 410 F.3d 236 (5th Cir. 2005),
reh’g denied with opinion 454 F.3d 503 (2006), cert. denied 550 U.S. 917 (2007); Kelley v. Papanos, No.
H-11-0626, 2012 U.S. Dist. LEXIS 8071, at *11-12 (S.D. Tex. Jan. 24, 2012) (holding that the state
may continue to “assert its state sovereign immunity as defined by Texas law as a defense” to the
claims removed to federal court); Bonillas v. Harlandale Indep. Sch. Dist., 832 F. Supp. 2d 729, 737
(W.D. Tex. 2011) (“The Fifth Circuit has held that there is a distinction between immunity from suit
in federal court, which a state may waive by removal to federal court, and immunity from liability”);
Delaney v. Miss. Dep’t of Pub. Safety, No. 3:12CV229TSL-MTP, 2013 U.S. Dist. LEXIS 9600, at *11–
14 (S.D. Miss. Jan. 24, 2013)(same); Pathria v. Univ. of Tex. Health Sci. Ctr., No. SA-12-CV-388, 2013
U.S. Dist. LEXIS 10795, at *3–4 (W.D. Tex. Jan. 23, 2013); In re Supreme Beef Processors, Inc., 468


                                                  16
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 18 of 34




       The Supreme Court has carved out a narrow exception to sovereign immunity

where “a federal court commands a state official to do nothing more than refrain from

violating federal law.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255

(2011). That means the officer “must have some connection with the enforcement of

the act.” Ex parte Young, 209 U.S. 123, 157 (1908). What has come to be known as

the Ex parte Young doctrine is therefore subject to two limits relevant here: (1) The

state officer must enforce the challenged statute and (2) a court may not order that

officer to take official acts.
       Even when an official has authority to enforce a statute, the plaintiff seeking

to invoke Ex parte Young must show that official “is likely to [do] so.” City of Austin

v. Paxton, 943 F.3d 993, 1002 (5th Cir. 2019). Plaintiffs have not alleged that the

Governor or the Attorney General can enforce GA 13—much less that they are likely

to do so. And because Plaintiffs have not shown that either official is tasked with

enforcing the executive order, this motion merely and impermissibly seeks to “mak[e]

[either official] a party as a representative of the state.” Young, 209 U.S. at 157.

       Assuming the Governor and the Attorney General have the authority to

enforce GA 13 and are likely to exercise it, this Court could not order either of them

to affirmatively exercise official power. Ex parte Young is about “prevent[ing] [a state

officer] from doing that which he has no legal right to do.” Id. at 159. By acting ultra

vires, so the theory goes, the official loses his official status with respect to that act

and can be ordered to stop. Id. at 159–60. But ordering him to take “affirmative”

action intra vires is premised on the idea that he retains his “official or representative


F.3d 248, 257–58 (5th Cir. 2006) (Higginbotham, J., concurring) (explaining Meyers). Even assuming
sovereign immunity from suit has been waived, which it has not, sovereign immunity from liability is
still intact and, therefore, makes Plaintiffs unlikely to succeed on the merits.


                                                17
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 19 of 34




character.” Id. at 160. Accordingly, “a suit may fail” if a party requests relief that

“cannot be granted by merely ordering the cessation of the conduct complained of but

will require affirmative action by the sovereign.” Larson v. Domestic & Foreign

Commerce Corp., 337 U.S. 682, 691 n.11 (1949); see also United Tribe of Shawnee

Indians v. United States, 253 F.3d 543, 548 (10th Cir. 2001) (“Because this requested

relief would require us to order federal officials to take various forms of affirmative

action and affect the disposition of sovereign property, the suit does not fall within

the ultra vires doctrine.”).

       Here, it would not be enough for this Court to order the Governor or the

Attorney General to merely stop enforcing GA 13. State and local judges have an

independent obligation to comply with state law, and the Governor’s executive orders

“have the force and effect of law.” TEX. GOV’T CODE § 418.012. To afford Plaintiffs

effective relief, then, this Court would need to order the officials to take some kind of

“affirmative action,” like ordering the Governor to withdraw the executive order. But

withdrawing the executive order would have significance only as an official act.

Because this Court would be ordering the Governor “to satisfy the court decree only

by acting in an official capacity” sovereign immunity bars such relief. Zapata v.

Smith, 437 F.2d 1024, 1026 (5th Cir. 1971) (emphasis added).

IV. Federal abstention doctrines bar this Court from awarding the
   requested equitable relief.

       Plaintiffs complain that “[t]he Order does not define or give guidance for

different local officials or judges across the state to determine what categories would

be encompassed by the term ‘violence,’ and indications are that implementation of



                                           18
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 20 of 34




different views of this vague term would be chaotic and unpredictable.” ECF No. 53

at 2. Throughout this Court’s most recent teleconference on April 3, 2020, the parties

and the Court discussed questions regarding GA 13’s sweep. Does it prevent judges

from conducting individualized hearings? May judges release for health-related

reasons individuals who would otherwise be kept in custody? May they release others

as well? Plaintiffs suggest this confusion bolsters their motion. But it is more accurate

to say that a lack of clarity prevents the Court from providing relief.

      It is undisputed that the instant motion seeks equitable relief. See ECF No. 53

at 1, 9. The “common-law background” of federal courts’ equity jurisdiction, however,

obligates them to abstain from awarding equitable relief in certain cases. New

Orleans Public Serv., Inc. v. New Orleans, 491 U.S. 350, 359 (1989). Abstention

remains “the exception, not the rule.” Colo. River Water Conserv. Dist. v. United

States, 424 U.S. 800, 813 (1976). But the Supreme Court has required abstention in

a variety of circumstances, see Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716–

17 (1996) (collecting examples), two of which are pertinent here.

      First, the Supreme Court has instructed federal courts to abstain where an

antecedent question of state law would obviate the need to address a federal

constitutional question, R.R. Comm’n v. Pullman Co., 312 U.S. 496, 500 (1941), or

would at least “significantly modify” the federal analysis, Lake Carriers Ass’n v.

MacMullan, 406 U.S. 498, 512 (1972).

      Plaintiffs here assert constitutional claims: They allege violations of the Due

Process Clause (U.S. Const. amend. XIV, § 1) and Equal Protection Clause (U.S.




                                           19
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 21 of 34




Const. amend. XIV, § 1). See ECF No. 53 at 1, 5. But if state law establishes that GA

13 does none of the things Plaintiffs fear—either because it prevents the creation of

a state-created liberty interest or because it continues to permit release for certain

violent arrestees—then this Court may not need to decide those constitutional

questions at all. GA 13 clearly strips covered arrestees of their state-created liberty

interest. Infra Part V.A. But GA 13 is one week old, and the Texas courts have yet to

interpret the order’s scope. See Lake Carriers Ass’n, 406 U.S. at 511 (Michigan law

“has not been construed in any Michigan court”); Reetz v. Bozanich, 397 U.S. 82, 86

(1970) (Alaska constitutional provisions “have never been interpreted by an Alaska

court”). GA 13’s application is “uncertain.” Haw. Hous. Auth. v. Midkiff, 467 U.S. 229,

236 (1984).

      Second, the Supreme Court has instructed federal courts to observe a general

“doctrine of nonintervention” in state proceedings. See, e.g., Middlesex Cty. Ethics

Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432-35 (1982) (state bar disciplinary

proceedings); Judice v. Vail, 430 U.S. 327, 334-35 (1977) (state contempt

proceedings); Huffman v. Pursue, Ltd., 420 U.S. 592, 604-05 (1975) (state nuisance

proceedings); Younger v. Harris, 401 U.S. 37, 54-55 (1971) (state criminal

proceedings). Federal courts must abstain where (1) “an ongoing state judicial

proceeding” (2) “implicate[s] important state interests” and (3) offers “adequate

opportunity” to “raise constitutional challenges.” Middlesex Cty. Ethics Comm’n, 457

U.S. at 432.




                                          20
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 22 of 34




      State Intervenors believe there are ongoing state court proceedings that

involve the question Plaintiffs seek to press here. See, e.g., State v. Jones, Dustin

Cause No. 2285846, 2297288 (Harris County Court at Law 16). That question

undoubtedly implicates important state interests. The rules governing bail are “in

aid of and closely related to criminal statutes,” Huffman, 420 U.S. at 604, and Texas

has an “interest in administering [its own] criminal justice system[] free from federal

interference,” Kelly v. Robinson, 479 U.S. 36, 49 (1986). Moreover, any question

regarding the Governor’s power to issue GA 13 implicates the State’s authority to

formulate policy in the face of a pandemic ravaging the State. Infra Part V.C. It is

difficult to imagine a greater “offense” to state authority than a federal court’s

interference with (1) the State’s management of its own criminal justice system (2) in

the midst of a public health crisis. Huffman, 420 U.S. at 604. This Court should

abstain—even though the state court proceedings commenced after Plaintiffs filed

this suit. Hicks v. Miranda, 422 U.S. 332, 348-49 (1975).

V. Plaintiffs also cannot enjoin GA 13 because they have not satisfied the
   preliminary injunction factors.

      Aside from the threshold problems discussed above, Plaintiffs are not entitled

to the relief they seek for at least 3 reasons. First, Plaintiffs cannot succeed on the

merits of their claims given the Fifth Circuit’s decision in ODonnell. Second, they

likewise cannot meet the significant burden needed to mount a facial challenge to GA

13. Third, Supreme Court precedent gives Governor Abbott broad power to protect

Texans and, as a result, his decision to issue GA 13 is entitled to significant deference.




                                           21
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 23 of 34




      For these reasons plus those already set out in the response to Plaintiffs’ first

motion, this Court should deny the requested relief.

      A.     Plaintiffs are unlikely to succeed on their due process and equal
             protection claims given the Fifth Circuit’s decision in ODonnell.

      At the outset, Plaintiffs misunderstand the preliminary injunction analysis.

They argue they “are likely to succeed on the merits of this Motion.” ECF No. 53 at 9.

Accordingly, they devote most of their briefing to whether GA 13 is constitutional. Id.

at 5-9. But that is the wrong “merits” question. The first preliminary injunction factor

is concerned with the merits of the underlying action. See, e.g., Munaf v. Geren, 553

U.S. 674, 690-91 (2008) (holding preliminary injunction analysis was concerned with

“the merits of the underlying habeas petition”); Walgreen Co. v. Hood, 275 F.3d 475,

478 (5th Cir. 2001) (holding plaintiff “does not have a substantial likelihood of success

on the merits of its underlying claim”).

      Plaintiffs’   fixation   on   the    entirely   different   question   of   GA   13’s

constitutionality only confirms that their motion seeks relief that is not related to

their underlying complaint. Supra Part I. Because the proper question here is the

same one the parties have already briefed—i.e., whether Harris County’s bail

procedures violate the Constitution as pleaded in the complaint—the State

Intervenors reincorporate by reference their earlier arguments on that question. See

ECF No. 54 at 5-18, 40.

      Even if the relevant question were whether Plaintiffs are likely to succeed on

their (unpleaded) claim that GA 13 is unconstitutional, the clear answer would still

be no. By temporarily suspending the operation of state statutes that authorize



                                             22
       Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 24 of 34




unsecured pretrial release, GA 13 precludes the existence of the liberty interest that

grounds Plaintiffs’ due process and equal protection claims.

         Notwithstanding Plaintiffs’ claims to the contrary, the Fifth Circuit’s decision

in ODonnell did not recognize a substantive federal right to be free from wealth-based

detention. ODonnell v. Harris County, 892 F.3d 147, 163 (5th Cir. 2018) (“ODonnell

I”).    To   the   contrary,   the   Fifth   Circuit   recognized   that   “there   is   no

such . . . fundamental substantive due process right.” ODonnell v. Goodhard, 900

F.3d 220, 228 (5th Cir. 2018) (“ODonnell II”). Instead, the Fifth Circuit concluded

that “Texas state law create[d]” the right at issue, which “weighs the detainees’

interest in pretrial release and the court’s interest in securing the detainee’s

attendance.” ODonnell I, 892 F.3d at 158 (emphasis added). And “[h]aving found a

state-created interest,” id. (emphasis added), the Court considered what procedures

the federal Constitution requires States to provide in order to protect that interest,

id. at 158–59.

         Because the interest at issue in that case and this one is a creature of “Texas

state law,” not a federal constitutional entitlement, the State may take away what it

gives. And it may do so without running afoul of the U.S. Constitution.

         A related example is a criminal defendant’s right to appeal under state law, for

which the Supreme Court has developed numerous precedents protecting the

constitutional rights of indigent defendants. Like the rights asserted by Plaintiffs

here, those rights arise under the Due Process and Equal Protection Clauses. See,

e.g., Griffin v. Illinois, 351 U.S. 12, 20 (1956) (barring state rule requiring indigents




                                             23
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 25 of 34




to purchase a trial transcript for appeal); Burns v. Ohio, 360 U.S. 252, 258 (1959)

(barring state rule requiring indigents to pay filing fee to docket an appeal); Douglas

v. California, 372 U.S. 353, 357–58 (1963) (requiring State to furnish indigent

defendant with appellate counsel); Evitts v. Lucey, 469 U.S. 387, 396 (1985) (requiring

appointed appellate counsel to be constitutionally effective).

          But these due process and equal protection rights safeguard a state-created

interest: For instance, criminal defendants have no federal constitutional right to

appeal. McKane v. Durston, 153 U.S. 684, 687 (1894). A criminal defendant’s right to

appeal is either “a creature of a federal statute” or “of state statute[].” United States

v. Bergrin, 885 F.3d 416, 419 (6th Cir. 2018) (Sutton, J.).

          So, while an indigent criminal defendant is entitled to effective counsel on

appeal, Evitts, 469 U.S. at 396, a State may take away the underlying right to which

the federal protection attaches. In other words, Texas could eliminate altogether the

right to appeal that criminal defendants currently enjoy under Texas law. If it did,

that would not infringe the due process and equal protection rights indigent

defendants possess when appeal is available. So too here. Texas may suspend (or

eliminate altogether) the statutory provisions that allow arrestees to be released on

unsecured bond. By doing so, it has not infringed the federal due process and equal

protection rights that mandate certain procedures when that state-created right

exists.

          Nor can an absolute right to a personal bond be found in the Texas

Constitution’s “sufficient sureties” provision. This provision creates two important




                                           24
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 26 of 34




rights for defendants. First is the right to have one’s bail determined based on a

balancing of the individual’s “interest in pretrial freedom” against “the court’s

interest in assurance.” ODonnell I, 892 F.3d at 158. ODonnell I & II found that an

individualized bail hearing based on the factors enumerated inquired by TEX. CODE

CRIM. PROC. ART. 17.15 satisfies this right. See ODonnell I, 892 F.3d at 158; ODonnell

II, 900 F.3d at 226-27. Second is the right to be free from excessive bail or to otherwise

be free from having bail imposed “as an instrument of oppression.” Ex parte Smith,

No. 09-06-104 CR, 2006 WL 1511480, at *1 (Tex. App. May 31, 2006); see also Tex.

Const. Art. 1, § 13.

       But the Texas Constitution’s “sufficient sureties” provision does not imbue

defendants with an absolute right to a personal bond. ODonnell II appeared to

foreclose any such interpretation when it explained that “‘sufficient sureties’ is ‘not

purely defined by what the detainee can afford’ and does not create an automatic

right to pretrial release.’” ODonnell II, 900 F.3d at 226 (quoting ODonnell I, 892 F.3d

at 158).

       Plaintiffs overlook this fatal flaw in their motion. They make no attempt to

explain how a liberty interest in personal bonds was created or where it can be found.

Plaintiffs are asking this Court to be the first ever to find that the Texas Constitution

requires personal bonds. Plaintiffs’ four-page analysis vastly undersells the

unprecedented nature of their request and provides no meaningful guidance on the

issue. See ECF No. 53 at 5–9.




                                           25
      Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 27 of 34




        Faulkner v. Gusman, No. CIV.A. 13-6813, 2014 WL 1876213 (E.D. La. May 9,

2014), is instructive. In Faulkner, the plaintiff argued that a Louisiana statute

prohibiting recognizance bonds violated, among other things, the Fourteenth

Amendment’s Due Process Clause. Id. at *1–2. The district court rejected this

argument, concluding that the challenged statute “does not deprive defendants of

their interest in pretrial release, because it does not require judges to set bond in any

amount that is likely to prevent defendants from obtaining pretrial release.” Id. at

*3.

        The court explained that Louisiana law (like Texas law) directed judges to

consider specific enumerated factors, which included the defendant’s ability to pay,

when setting the amount of bail. Id. Thus, a defendant “may argue that the statutory

factors favor a low or nominal money bond” and, “[i]f the judge agrees, she may set

bond in an amount the defendant can satisfy, be it a hundred dollars or ten dollars or

even ten cents.” Id. In short, the difference between being released on personal

recognizance and being released on a ten-cent bond did not meaningfully impact any

constitutionally-protected liberty interest. See id. at *4 (describing the alleged

deprivation as “minimal, if not non-existent”). The court further explained that the

plaintiff’s due process claim also could not survive a Mathews v. Eldridge balancing

test in light of: (1) the minimal deprivation of liberty attributable to the challenged

statute; (2) the minimal risk of erroneous deprivation of that interest given judges’

ability to set nominal money bonds as they see fit; and (3) the “‘great leeway’ given to




                                           26
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 28 of 34




governments in ‘protect[ing] public health and safety.’” Id. at *4-6 (quoting Bevis v.

City of New Orleans, 686 F.3d 277, 281 (5th Cir. 2012)) (alteration in original).

      The Faulkner plaintiff, like the Plaintiffs here, tried to extract an absolute

right to release on a defendant’s recognizance from the Fifth Circuit’s decision in

Pugh v. Rainwater,572 F.2d 1053 (5th Cir. 1978). Id. at *6; ECF No. 53 at 7. The court

rejected this argument, explaining that Pugh’s refusal “to invalidate a Florida bail

rule that did not include a presumption against money bonds” was not tantamount

to a holding “that state bail schemes must make personal recognizance bonds

available in all categories of cases.” Id. Likewise here, Plaintiffs cannot establish a

constitutionally-protected interest in obtaining release on personal bond.

      B.     Plaintiffs fall far short of establishing a facial challenge to GA
             13.

      Because Plaintiffs do not (and cannot) argue that GA 13 is unconstitutional as

applied to them (because they were never subject to it), their challenge amounts to a

facial attack on the order. Yet facial challenges are “disfavor[ed]” and pose a

“daunting burden” to the challenger. Roy v. City of Monroe, 950 F.3d 245, 251–52 (5th

Cir. 2020) (quotations omitted). To prevail, Plaintiffs “must establish that no set of

circumstances exists under which the [Order] would be valid.” United States v.

Salerno, 481 U.S. 739, 745 (1987).

      Plaintiffs cannot meet that high bar. For instance, various types of arrestees

may be refused bail altogether under the Texas Constitution and Code of Criminal

Procedure. See, e.g., Tex. Const. Art. I, § 11 (carving out capital offenses); TEX. CONST.

ART. I, § 11a (“Denial of Bail After Multiple Felonies”); TEX. CODE CRIM. PROC. ART.



                                           27
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 29 of 34




17.152 (“Denial of Bail for Violation of Certain Court Orders or Conditions of Bond in

a Family Violence Case”); TEX. CODE CRIM. PROC.       ART.   17.153 (“Denial of Bail for

Violation of Condition of Bond Where Child Alleged Victim”). The challenged portion

of GA 13—which generally prohibits personal bonds for certain arrestees without

health or medical reasons—has no effect on those persons that are not entitled to

release on bail at any amount, let alone on a personal bond. Clearly, GA 13 is valid

in those circumstances. Thus, Plaintiffs’ facial challenge fails because they have not,

and cannot, establish that no set of circumstances exists under which the Order

would be valid.

      C.     Supreme Court precedent gives Governor Abbott broad power
             to protect Texans and, as a result, his decision to issue GA 13 is
             entitled to significant deference.

      The State’s police power to protect its citizens from the unprecedented threat

posed by COVID-19 trumps the minimal theoretical deprivations at issue in

Plaintiffs’ instant motion. And the State’s decisions on how best to protect its citizens

from the unprecedented threats posed by COVID-19 are entitled to great deference.

      The Supreme Court recognizes that a State “has the right to protect itself

against an epidemic of disease which threatens the safety of its members.” Jacobson

v. Mass., 197 U.S. 11, 27-28 (1905). In that case, the Supreme Court upheld a

Massachusetts law requiring compulsory smallpox vaccinations against due process

and equal protection challenges. Id. at 25–26, 30. The plaintiff argued mandatory

vaccination infringed his liberty and was unnecessary to combat a localized smallpox

outbreak. The Supreme Court disagreed: The State had concluded those measures

were “necessary in order to protect the public health and secure the public safety,”


                                           28
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 30 of 34




and federal courts could not “usurp the functions of another branch of government”

by second-guessing that conclusion. Id. at 28. The Supreme Court further explained

that the health of a State’s people are “in the first instance[] for that [state] to guard

and protect” and that a court should only invade this authority “when it is plainly

necessary to do so in order to enforce the law.” Id. at 38.

      Three years earlier, the Supreme Court had similarly recognized States’

sweeping power in the area of combatting “the spread of contagious or infectious

diseases.” Compagnie Francaise de Navigation a Vapeur v. La. State Bd. of Health,

186 U.S. 380, 378 (1902). In that case, Louisiana’s Board of Health (pursuant to a

statutory grant of authority) restricted travel into the State and prevented a French

ship from landing. Id. at 384–85. A French corporation and a French citizen sued,

alleging Louisiana had violated the Due Process Clause, Equal Protection Clause,

Commerce Clause, and treaties with France and Italy. Id. at 385, 387, 393, 397. The

Supreme Court rejected every challenge, noting that the States’ power “to enact and

enforce quarantine laws for the safety and protection of the health of their

inhabitants” was “beyond question.” Id. at 387.

      Here, Chapter 418 of the Texas Government Code furnishes the sitting

Governor with sweeping authority to protect the public from disasters like COVID-

19, which presents an “imminent threat of widespread or severe damage, injury, or

loss of life.” TEX. GOV’T CODE § 418.004(1). That authority includes the power to

declare a state of disaster; to use all available resources of state government and of

political subdivisions that are reasonably necessary to cope with a disaster;” to control




                                           29
      Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 31 of 34




ingress and egress to and from a disaster area and the movement of persons and the

occupancy of premises in the area; and to suspend the operation of certain laws. See

id. at §§ 418.014, 418.016(a), 418.017(a), 418.018(c).

        On March 13, 2020, Governor Abbott invoked this authority and declared a

state of disaster in response to the spread of COVID-19. See Proclamation, Office of

Tex. Governor (March 13, 2020).7 In GA 13, Governor Abbott recognized that COVID-

19 “represents a public health disaster Chapter 81 of the Texas Health and Safety

Code.” Ex. 1. He further concluded that broad-scale release of arrestees “would not

only gravely threaten public safety, but would also hinder efforts to cope with the

COVID-19 disaster.” Id. Police Chiefs from thirteen different cities agree with

Governor Abbott on both scores. See ECF No. 54 at 2–3 n.1. To fulfill his goal of

protecting Texans, Governor Abbott made personal bonds temporarily unavailable

for violent arrestees unless, after an individualized assessment, a judge determines

that such a bond is justified for a health or medical reason.

        Plaintiffs disagree with that policy approach. The fact that they continue to

press for the release of violent felony arrestees—the only ones affected by GA 13—

underscores the State Intervenors’ arguments regarding the public interest and

balance of the equities. See ECF No. 54 at 28-34. Plaintiffs may believe that letting

violent felony arrestees roam the streets during a pandemic is good for the public.

But    Governor    Abbott—the      individual     actually   tasked   with   making     such



        7  A copy of this Proclamation is publicly available at the following location:
https://gov.texas.gov/uploads/files/press/DISASTER_covid19_disaster_proclamation_IMAGE_03-13-
2020.pdf.


                                             30
     Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 32 of 34




determinations—has a different view. And “[i]t is no part of the function of [this

Court] to determine which [method] [i]s likely to be the most effective for the

protection of the public against disease.” Jacobson, 197 U.S. at 30. As a result,

Governor Abbott’s decision on how to protect Texans from the historic-level threat

posed by COVID-19 is entitled to great deference. Over a century’s-worth of binding

and persuasive precedents support this conclusion.8

                                             CONCLUSION

        The Court should dismiss this suit in its entirety for lack of subject-matter

jurisdiction. FED. R. CIV. P. 12(b)(1). At the very least, it should deny Plaintiffs’

additional request for preliminary injunctive relief.




        8 See, e.g., Moyer v. Peabody, 212 U.S. 78, 85 (1909) (“When it comes to a decision by the head
of the state upon a matter involving its life, the ordinary rights of individuals must yield to what he
deems the necessities of the moment.”); Smith v. Avino, 91 F.3d 105, 109 (11th Cir. 1996) (“[G]overning
authorities must be granted the proper deference and wide latitude necessary for dealing with [an]
emergency . . . .”), abrogated on other grounds by Steel Co. v. Citizens for a Better Env't, 523 U.S. 83
(1998); United States v. Chalk, 441 F.2d 1277, 1281 (4th Cir. 1971) (finding that judicial review of an
executive’s emergency measures “must be limited to a determination of whether the [executive’s]
actions were taken in good faith and whether there is some factual basis for his decision that the
restrictions he imposed were necessary to maintain order”); United States v. Ferguson, No. 1:07-CR-
70, 2007 WL 4146319, at *5 (E.D. Tex. Nov. 16, 2007) (“Cases have consistently held that it is a proper
exercise of police power to respond to emergency situations with temporary curfews that might curtail
the movement of persons who otherwise would enjoy freedom from restriction.”); Hickox v. Christie,
205 F. Supp. 3d 579, 584 (D.N.J. 2016); (“The State is entitled to some latitude, however, in its
prophylactic efforts to contain what is, at present, an incurable and often fatal disease.”); People ex rel.
Barmore v. Robertson, 302 Ill. 422, 427 (1922) (“Generally speaking, what laws or regulations are
necessary to protect public health and secure public comfort is a legislative question, and appropriate
measures intended and calculated to accomplish these ends are not subject to judicial review.”).


                                                    31
  Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 33 of 34




                                           Respectfully submitted.


KEN PAXTON                                 DARREN L. MCCARTY
Attorney General of Texas                  Deputy Attorney General for Civil
                                           Litigation
JEFFREY C. MATEER
First Assistant Attorney General           THOMAS A. ALBRIGHT
                                           Chief for General Litigation Division
ERIC A. HUDSON
Special Counsel                            /s/ Adam Arthur Biggs
Special Litigation Unit                    ADAM ARTHUR BIGGS
Texas Bar No. 24059977                     Special Litigation Counsel
Southern District ID: 1000759              Attorney-in-Charge
Eric.Hudson@oag.texas.gov                  Texas Bar No. 24077727
P.O. Box 12548, Capitol Station Austin,    Southern District No. 2964087
Texas 78711-2548                           Adam.Biggs@oag.texas.gov
(512) 936-1414 | FAX: (512) 936-0545
                                           MATTHEW BOHUSLAV
                                           Assistant Attorney General
                                           Texas Bar No. 1303218
                                           Southern District ID: 1303218
                                           Matthew.Bohuslav@oag.texas.gov

                                           DOMINIQUE G. STAFFORD
                                           Assistant Attorney General
                                           State Bar No. 24079382
                                           Southern District ID: 3195055
                                           Dominique.Stafford@oag.texas.gov
                                           General Litigation Division
                                           P.O. Box 12548, Capitol Station
                                           Austin, Texas 78711-2548
                                           (512) 463-2120 | FAX: (512) 320-0667




                    COUNSEL FOR THE STATE INTERVENORS




                                          32
    Case 4:19-cv-00226 Document 67 Filed on 04/06/20 in TXSD Page 34 of 34




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on April 6, 2020 to all parties of record.


                                        /s/ Adam Arthur Biggs
                                        ADAM ARTHUR BIGGS
                                        Special Litigation Counsel




                                          33
